Citation Nr: 0335256	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a rating higher than 40 percent for gout.

5.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran had recognized active service from March 1976 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which denied service connection 
for a psychiatric disorder, hypertension, and diabetes 
mellitus, denied an increased rating for gout, and denied a 
TDIU rating.

The present Board decision addresses the issues of service 
connection for a psychiatric disorder, hypertension, and 
diabetes mellitus, and the issue of an increased rating for 
gout.  The remand at the end of the decision addresses the 
issue of entitlement to a TDIU rating.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, hypertension, 
and diabetes mellitus began many years after service, and 
were not caused by any incident of service.

2.  The veteran's service-connected gout, as an active 
process, is manifested by severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, hypertension, and diabetes 
mellitus were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The criteria for a 60 percent rating for gout have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5017 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1966 to July 1968.  However, this period of service ended 
with an other than honorable discharge.  An October 1968 RO 
administrative decision concerning character of discharge 
found that this period of service was under dishonorable 
conditions for VA purposes.  There is no indication that the 
medical conditions involved in the current appeal were 
present during this period of service.

The veteran had active duty in the Navy from March 1976 to 
October 1976, under honorable conditions.  His service 
medical records show no evidence of a psychiatric condition 
or diabetes mellitus during this period of service.  Service 
medical records show a blood pressure reading of 136/90 in 
May 1976, and of 118/90 at the time of his separation 
examination in October 1976.  Hypertension was not found 
during this period of service.  During this service the 
veteran was treated for gout, including right knee and left 
ankle involvement.

In January 1977, the veteran was given a VA general medical 
examination.  He had blood pressure readings of 110/60, 
118/70, 108/80, 110/68, and 108/78.  No psychiatric or 
personality changes were noted.

In March 1977, the RO granted service connection for gout, 
assigning a 10 percent rating for the condition.

In February 1978, the veteran was given a VA general medical 
examination.  He had blood pressure readings of 138/80, 
140/84, and 142/88.  

In September 1979, the veteran was given a VA orthopedic 
examination.  In connection with this examination, a blood 
pressure reading of 114/84 was obtained.

Blood pressure readings from the mid-to-late 1980s include 
120/64 in July 1986 and 130/90, 120/90, and 110/80 in October 
1988.

In September 1989, the veteran was given a VA general medical 
examination.  He had blood pressure readings of 132/79, 
114/63, and 111/78.

In September 1989, the RO granted an increased rating, to 20 
percent, for the veteran's service-connected gout.

VA outpatient treatment records from 1997 to 1998 show 
complaints related to gout and ongoing treatment for gout.  
In December 1997 he was indicated as having lost 
approximately 30 pounds.  In July 1998 he reported having 
difficulty with his left knee.  In August 1998 he was 
indicated as having diabetes mellitus which had been 
diagnosed the previous month.  Blood pressure readings during 
1997 and 1998 included 138/76, 133/94, 134/92, and 130/90 on 
two occasions.

In September 1998, the veteran was given a VA joints 
examination.  It was noted that he was discharged from the 
Navy because of his gout.  After service, he performed mostly 
sedentary work.  He reported that he had not worked in the 
previous year.  He was currently on medication for gout, 
hypertension, and diabetes.  It was noted that he had been 
diagnosed as having Type II diabetes for the previous few 
months.  He had also been found to have hypertension.  It was 
indicated that he had been hospitalized for gout flare-ups, 
and had previously had fluid drained from his right knee.  He 
was on a special diet for his gout.  It was indicated that 
his activity was markedly restricted.  He was able to walk 
only a block or two.  He was unable to go up or down stairs, 
and reported a throbbing pain in his knees and ankles all the 
time.  His pain had moved from his right knee to his left 
knee.  He had been experiencing bilateral ankle pain which 
had caused him to increasingly restrict his activities.  He 
felt that the joint was painful and his bones were rubbing 
against each other.  It was indicated that there was a 
popping sound.  His knee became stiff on occasions, and he 
was unable to get up from a chair.  When this happened he had 
to use a walking cane to push himself up out of the chair.  
He said he had difficulty getting into and out of a sitting 
position.  He felt a popping sound from his knee when he 
moved the joint, and had been using a walking cane for the 
previous three years.  Lately he had been using his cane 
almost all the time.  He said that he kept his cane with him 
all the time because he had lost his balance and fallen 
several times.  The cane helped him balance and support his 
gait.  His current weight was 280 pounds, and his weight 
stayed stable.  

On the objective portion of this September 1998 VA physical 
examination, it was noted the veteran walked with a slow gait 
and had a walking cane for support.  His blood pressure in 
his right arm was 170/118, and in his left arm was 154/112.  
He was tender to palpation over the right knee.  Flexion of 
the right knee was to 90 degrees, and to 110 degrees in the 
left knee.  Hyperextension of the right knee was to 5 
degrees, and to 10 degrees in the left knee.  Tests showed 
marked tenderness.  The anterior Drawer test caused 
significant pain when he tried to do any kind of range of 
motion.  His gait showed he was not able to stand up on his 
toes.  He felt pain in his feet and ankles.  He was not able 
to walk on his toes or his heels.  He needed a walking cane 
to support him in walking, and his gait was unsteady.  He was 
in a moderate amount of pain when he tried to do the range of 
motion of the knees.  The examiner indicated that the 
veteran's walking ability was markedly restricted.  He had 
flare-ups approximately once a month, and took medication for 
his flare-ups.  His pain moved around between his knees and 
ankles.  The examiner noted that the veteran led a mostly 
sedentary life, and was unable to work because of constant 
pain in his knees.  X-rays of the left knee were negative, 
and X-rays of the right knee showed degenerative joint 
disease changes.  X-rays of the ankles showed bilateral 
osteoarthritic changes, and X-rays of the feet showed the 
presence of degenerative joint disease changes.  The 
examiner's impressions were chronic gout of the knees, with 
the right knee more involved than the left, hypertension, and 
Type II diabetes.

VA outpatient treatment records from 1998 to 2000 show 
continued treatment for gout, hypertension, and diabetes 
mellitus.  Notes from September 1998 indicate that 
hypertension was discovered recently and the veteran was 
borderline hypertensive.  Also in September 1998, ranges of 
motion were recorded for the right knee of 7 degrees of 
extension and 110 degrees of flexion, and for the left knee 
of 3 degrees of extension and 100 degrees of flexion.  In May 
2000, he indicated that he had experienced a mild gout attack 
in both feet.  Notes from September 2000 indicate that 
diabetes mellitus was detected one year previously.  Also in 
September 2000, he stated that he had been diabetic for about 
10 years and had lost approximately 15 pounds since May.  
Blood pressure readings from 1998 to 2000 included 127/82, 
138/72, 151/91, 149/76, 120/86, 140/100, and 136/100.

In February 1999, the RO granted an increased rating, to 40 
percent, for the veteran's service-connected gout.

VA hospitalization records show that the veteran was 
hospitalized for one week during November/December 2000.  He 
was admitted with psychiatric complaints including 
depression.  At the time of discharge, he was diagnosed with 
organic personality syndrome and atypical mania.  

In December 2000, the veteran filed his claims for service 
connection for cyclothymia, hypertension, and non-insulin 
dependent diabetes mellitus, and for an increased rating for 
service-connected gout.

In August 2002, the veteran was given a VA general medical 
examination.  It was noted that he was discharged from the 
military because of gout in his right knee.  Following the 
military, he was employed as a coal miner, which was 
indicated to have required a lot of bending and put a lot of 
strain on his knee.  He stopped working in 1997 because of a 
deteriorated knee joint.  It was indicated that he was on a 
special diet to control his gout.  He complained of 
generalized weakness.  He said he could only walk a few steps 
at a time, and had been using a walking cane for the last 
year.  He said that he had been confined to a wheelchair, as 
he often became short of breath and very weak.  He reported 
that he had become increasingly disabled.  It was noted that 
he had experienced a myocardial infarction the previous May 
and had subsequently had a stent placed.  He was noted to 
have been diagnosed with diabetes four years previously, and 
to have had hypertension for more than five years.  He 
reported that he had gouty attacks, which he controlled with 
medication.  He weighed 267 pounds, and used to weigh 270 
pounds.  He said he had lost a few pounds since his heart 
attack.  He said that he had been getting short of breath 
easily, and had a difficult time going up and down stairs.  
He denied any kind of gastrointestinal abnormality.  He 
reported numbness in his left leg and a tingling sensation in 
his left arm.  He reported that he had been diagnosed as 
having a neck condition which caused pressure on his nerves 
and caused numbness in his left leg.  He said that both knees 
bothered him, with the right knee bothering him more than the 
left.  He said that his knees were constantly painful and 
swollen, and he had to take frequent medication to keep his 
gout attacks under control.  He was unable to tolerate much 
pressure on his knees, and had swelling and pain in his left 
great toe.  He also reported swelling due to fluid retention 
and swelling in his ankles.  

On the objective portion of this August 2002 VA physical 
examination, it was noted the veteran's blood pressure was 
100/68.  Any type of physical activity made him tired, weak, 
and exhausted.  He had 2+ edema of the legs.  His right knee 
was warm to touch and was swollen.  He was tender on 
palpation due to joint effusion of the right knee.  Range of 
motion was markedly painful and tender on the right side.  He 
was able to do normal flexion and extension of the left knee.  
Neurologically, he was alert and oriented with clear speech.  
Reflexes were depressed, and tone was normal.  His gait was 
unsteady and he needed a walking cane.  He had a tendency to 
fall, and was unable to put pressure on the right knee.  He 
walked with a limping gait because of pain and swelling of 
the right knee.  Regarding functional loss, it was noted that 
he got gouty attacks twice a month which required medication.  
He had missed work frequently, approximately two months a 
year, until he quit working in 1997.  He was now confined to 
a wheelchair and got short-winded easily due to his weak 
heart condition.  He limited his standing and working.  In 
range of motion of his knees, he was unable to extend and had 
mild limitation of flexion.  X-rays of his right knee showed 
degenerative joint disease changes and chondrocalcinosis, 
rule out gout, and X-rays of his left knee showed 
degenerative joint disease.  X-rays of the left foot showed 
degenerative joint disease, hallux valgus deformity, and a 
calcaneal spur.  An electrocardiogram was abnormal, with 
evidence of old lateral infarct.  The examiner's impressions 
were chronic gouty right knee, status post myocardial 
infarction with stent placement the previous May, 
hypertension, and diabetes mellitus.  



II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained.  VA examinations have 
been provided where warranted.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

A.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

If a veteran had 90 days or more of active service, service 
connection will be rebuttably presumed for certain chronic 
diseases, including a psychosis, hypertension, and diabetes 
which are manifest to a compensable degree within the year 
after such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

The veteran had recognized active service, for VA 
compensation purposes, from March to October 1976.  The 
evidence does not show a chronic acquired psychiatric 
disorder, hypertension (persistently high blood pressure), or 
diabetes during that period of time.  There is no medical 
evidence of these chronic diseases within the presumptive 
year after service.  In fact, these conditions are first 
shown in the 1990s, many years after active duty.  The 
medical evidence does not link these conditions to any 
incident of service.  As a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The weight of the credible evidence establishes that these 
conditions began many years after service and were not caused 
by any incident of service.  The Board must conclude that the 
conditions were not incurred in or aggravated by active 
service.  As the preponderance of the evidence is against the 
claims for service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased rating for gout

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Gout is to be rated under the criteria for rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5017.

Rheumatoid arthritis as an active process is rated 100 
percent when there are constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating.  Rheumatoid arthritis as an active process is 
rated 60 percent when there is less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  Rheumatoid 
arthritis as an active process is rated 40 percent when there 
are symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Rheumatoid arthritis may also be rated based on 
chronic residuals such as limitation of motion or ankylosis 
of affected joints.  However, ratings for the active process 
will not be combined with ratings based on residuals; the 
higher of these alternative evaluations will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5002.  

It appears that rating the veteran's gout based on residuals 
will not result in as high an evaluation as compared to 
rating as an active process, and thus the Board will evaluate 
his gout under Diagnostic Code 5002 for rheumatoid arthritis 
as an active process.

The recent VA examinations and treatment records show the 
veteran has significant impairment related to attacks of his 
service-connected gout.  The gout attacks are fairly frequent 
and at times are severely incapacitating.  On the other hand, 
a portion of the veteran's overall functional impairment 
stems from non-service-connected ailments such as heart 
disease.

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
gout is now manifested by severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  This supports an increased 
rating for gout, to the level of 60 percent, under Diagnostic 
Codes 5002 and 5017.  


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

An increased rating, to 60 percent, for gout is granted.


REMAND

The remaining issue on appeal is entitlement to a TDIU 
rating.  As noted above, the Board has increased the rating 
for gout (the veteran's only service-connected disability) to 
60 percent.  Thus he is potentially eligible for a TDIU 
rating under the schedular standards of 38 C.F.R. § 4.16(a).  
To assure due process to the veteran, the TDIU rating should 
again be reviewed by the RO, taking into account the fact 
that his sole service-connected disability of gout is rated 
60 percent.  

Accordingly, the TDIU rating is remanded for the following 
action:

After assuring compliance with the notice 
and duty to assist provisions of the law, 
the RO should review the veteran's claim 
for a TDIU rating, taking into account 
the fact that his sole service-connected 
disability of gout is rated 60 percent.  
If the claim is denied, the RO should 
provide the veteran with a supplemental 
statement of the case, and give him an 
opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



